DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejections have been withdrawn as a result of claim amendments. 
Allowable Subject Matter
	As stated in the Office Action mailed 02/19/2021, the art rejections have been withdrawn as a result of amendments filed 01/11/2021. Claims 1-9 and 11-20 (renumbered 1-19) are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches the following limitations recited in the independent claims: 
for each selected PMUs is greater than a predetermined number of PMUs: 
compare PMU measurements to a baseline for that particular PMU; 
identify a smallest deviation among all the selected PMUs based on the comparison; and 
designating the particular PMU as a PMU to be removed; 
identify all current deviations for each non-selected PMU of the electrical grid; 
for each non-selected PMU, if the current deviation is smaller than the greater smallest deviation, remove measurements of the non-selected PMU from the user interface and replace the designation of the particular PMU as the PMU to be removed with the non-selected PMU as the PMU to be removed
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124